     Case 2:19-cv-00012-WHA-JTA Document 1 Filed 01/04/19 Page 1 of 5



MfD I

                      IN THE UNITED STATE,S-DISTfOCT COURT FOR
                          THE MIDDLE15ISTAICT OP-ALABAMA

                                         2419 JAN -Li A 1,0: 22
  /24xiPoA_)       09"1-57000
Full name and prison name of
PlaintiMs)                               Httri

v.                                                   CIVIL ACTION N            /CI—CA/-                 1-141-
                                                     (To be supplied by Clerit OfU.S. District -
catii0c-A,_M-Je-T-ci777e                              Court)
ed.),9            ,e3.4.66--/e5
         €741.2- fricC44-7rA)
CAPZ: /VGCove-te)/
  4PT: Z.fr-f-4
        .C —67c,/94tAia--x-Fo
Name ofperson(s)Who violated your
constitutional rights.(List the names
of all the person.)


         PREVIOUS LAWSUITS
         A.   Have you begun other lawsuits in state or federal court dealing with the same or
              similar facts involved in this action? YES El No 114---

         B.     Have you begun other lawsuits in state or federal court, relating to your
                imprisonment?    YES❑          NO[if"'

         C      If your answer to A or B is yes, describe each lawsuit in the space below. (If there
                is more than one lawsuit, describe the additional lawsuits on another piece of paper,
                using the same otaline.)

                1.     Parties to this previous lawsuit:

                       Plaintiff(s)          4//9




                       Defendant(s)



                       COurt(iffederal court, name the district;.if.state court,name the county)
     Case 2:19-cv-00012-WHA-JTA Document 1 Filed 01/04/19 Page 2 of 5




              3.    Docket number

             4.     Name ofjudge to whom case was assigned


              5.    Disposition(for example: was the case dismissed? Was it appealed? Is it still
                    pending ?)

              6.    Approximate date offiling Iawsuit

              7.    Approximate date of disposition

       PLACE OF PRESENT CONFINEMENT
       ‘ae:DOA/4A soAl Co.e/tcc7,
                                -:
                                -cm-i4Z-         /71                          r
       PLACE OR INSTITUTION WHERE INCIDENT OCCURRED
        6../zz,,„)
        NAME AND_ ADDRESS  OF INDIVIDUAL(S) YOU ALLEGE VIOLATED. YOUR
        CONSTITUTIONAL RIGHTS.

              NAME                                        ADDRESS

1.        big2.6"
                - 1.17r:    #5.4c‘-c-/P                                           c.
2.                       /11S. /690664 / G.                   ga&acje C.

3.        e>"A)-7-7 MI
        W4,          R                                      iovaocie
4.         7 Me, MCCoVeig
       C/91°                                                                   C.17

5.                  Hg. Z-4/11,4iC                        Buzzoa cd.A":
6.     /41,.D.D.G             /9I.     6)6
                                         .
                                         , eorog        //cALP CAR-CfeRV_MC
IV.     THE DATE UPON WHICH SAID VIOLATION OCCURRED                   7-ez-/e -/o-19-Jk
        A.91/2:Aie /0-/9-11-Ahl6/./776-- .574/                        /0-22-4r

V.      STATE BRIEFLY THE GROUNDS ON WHICH.YOU BASE YOUR ALLEGATION
        THAT YOUR CONSTITUTIONAL RIGHTS ARE BEING VIOLATED:

        GROUND ONE:        —   -42roA.4.9ee/iPL9ce-
                          _-4/7E                                     /Irre-                  eie
               C.€6-3f/zw6- A Sendæ277)
                                      //944> S/91-
                                      /          677,94, 1/6-4‘77,licogo9                           -

 A4 S'a       126
                -0
                 ,2/       ,4             ,5722.-
                                                -4.),41ZE SYS7e
                                                              7,-1 tad/21/z.
                                                                           —^,G-

7j6.-""             o4 Zoc/Z c/P            vA/2-77C,evei,sui) C/A/an/4Z
                            LIA13E2 ///e- . 7--///9A/.1)/VriV/S1
                                                               /19e-4.) "le,t)Z-5,
   Case 2:19-cv-00012-WHA-JTA Document 1 Filed 01/04/19 Page 3 of 5




STATE BRIEFLY THE FACTS WHICH SUPPORT THIS GROUND. (State as best you can the
time, place and irianner and person involved.)
                    Al-Ad         oF                          /e_en/frreAghkr>..r.v/e-A)    zzy
Phew- Aiy Zr-,476":2-7.i) 2)/9A)G-6/e ,,A)b                   "16/9See11,427)//9.0 5/1,617/
                                                        CeE,947

/
/16-4,17;2/(
           /1,90/9iD             ciare                      ex4/6—Z /51.,/ C/A/VS(49
                                          ,g         „9.,
                                                       (  i   77
                                                               "/„.9,..„6-,,




GROUND TWO:,Z4C6-"1/                                                               44".

      Rzc)Pew                c,9                 ex>
                                                 e                c (
                                                                    e 9•4•1    /     VA)USW?¿
 4.42   P4
    61:57 "e-417
              ;  .9A1        Ciee,PZ 3;
                                     -                           S-CC    edie-r5              r
                                                                                          .5,1i e   Tr
EA4PP9P4=246-Rhe-T-st,e--.9-Z7A/                                 cLes- --e-b         47.eci4- /p)).
A/6-c-Le-c7"                b_zsAgo-6-,9,e_      emze-s                               /4„:,




GROUND THREE:


SUPPORTING FACTS:
         Case 2:19-cv-00012-WHA-JTA Document 1 Filed 01/04/19 Page 4 of 5




      VL     STATE BRIEFLY EXACTLY WHAT YOU WANT THE COURT TO. DO FOR YOU.
             MAKE NO LEGAL ARGUMENT. CITE NO CASES OR STATUTES.

                    2/
                     7 C"            476 COUR T 7c;6-RAA/THE'7;6..C(//-1 oF
                                            itroi-44-L-0„)or AV,erGIU:S
              CR.,06—Z 4"
                        1 )          OA/US/9Z PCJAIS,51rfe-AiroAl NV                        Z.-2.--re.



                                                    A614% Ilz„46 -oz7EFW
                                                    Signature ofplaintiff(s)


             I declare under penalty of perjury that the foregoing is true and correct.

             Executed on      //Xi?
                                Mate)


                                                          Ai/44Z                          #2a7g1
                                                                                               //
                                                    Signature of plaint' (s)




                 ‘3  ;"- 4.4.•%,1    1.,Z)
MY COMMISSION EXPIRES DECEMBER0020
Case 2:19-cv-00012-WHA-JTA Document 1 Filed 01/04/19 Page 5 of 5




                                                                   bie2/0x.),) ,i40/9A-tS
                                                                                                                                       lal:FinEiti9.r4-11.4411 ,01-4740;;71..
                                                                   irŠ#037W/ GO- q0
                                                                                                                                        02 AN                 iPlki   L
                                                                   tO,       b0,0,9z,"D So A) Cooeie.4.c.,
                                                                   /00 (J.Jicee7:04)
                                                                   ,66SSC/16R,              3$003
                                                                                 °This correspondence is forw
                                                                                                              arded                                 of
                                                                         from an Alabama State Prison.                                                           Ze#
                                                                                                                                                                   . e/Z
                                                                                                         The content;
                                                                         have not been evaluated; and
                                                                         r,epbštment of Corrections is the Alabama                                 S;
                                                                                                                                                    7 4--s b_I-sr
                                                                                                                                                                ec/ Co
                                                                                                       not responsible               AfrbbLE ' Dr4rotaCT Sy-ALABAMof2
                                                                                                                                                                  A
                                                                                                                                                                      7"
                                                                         gur the substance or content
                                                                                                      ofthe
                                                                                                          enclosed                  04/6 CA4C/ S716-g/
                                                                          )mmunication."                                                                         g —/io
                                                                                                             crAt%
                                                                                                                                    /1
                                                                                                                                     1 04-/7616-
                                                                                                                                              'gV1 2 3610Z                                       1
                                                                                                                                                                                                 / 01?
                                                                                     HA-1"--t
                                                                    r
                                                                                                                     36iO4-40180i                                               Ilh /MI11)1111 lig!
